Exhibit 10.50
EXECUTION VERSION
AMENDMENT NO. 1
TO
LOAN AGREEMENT [SPARE PARTS]
          THIS AMENDMENT NO. 1 TO LOAN AGREEMENT [SPARE PARTS] (the “Amendment”)
is entered into as of this 5th day of December 2008 among US AIRWAYS, INC., a
Delaware corporation (the “Borrower”), GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation, as Administrative Agent for the Lenders (the
“Administrative Agent”), GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, as the Collateral Agent (the “Collateral Agent”), GENERAL ELECTRIC
CAPITAL CORPORATION, as the Original Lender (herein called the “Original
Lender”), and such other lenders as may from time to time become party to the
Loan Agreement (as hereinafter defined) (together with the Original Lender, the
“Lenders”).
RECITALS:
          A. The Borrower, the Administrative Agent, the Lenders and the
Collateral Agent have heretofore executed and delivered a Loan Agreement [Spare
Parts], dated as of October 20, 2008 prior to the effectiveness of this
Amendment (the “Original Loan Agreement”), pursuant to which Lenders agreed to
make loans to the Borrower to be secured by a Lien (such term and other
capitalized terms used without definition herein have the meanings assigned to
them in, or by reference in, the Loan Agreement) on certain spare parts and
related property owned by the Borrower and stored at certain locations.
          B. The Borrower wishes to exercise its option to make the Special
Prepayment as provided in the Original Loan Agreement.
          C. In connection with such Special Prepayment, the Borrower has
requested that the Administrative Agent, the Lenders and the Collateral Agent
enter into this Amendment in order to permit the Borrower to solicit and obtain
new loan commitments from new lenders and to provide the Borrower with the right
to borrow certain new loans, all on the terms and subject to the provisions set
forth herein.
          D. The Administrative Agent, the Lenders and Collateral Agent are
willing to amend the Original Loan Agreement on the terms and conditions set
forth herein.
          NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties
hereto agree as follows:
          Section 1. Amendments.
 

**   Confidential Treatment Requested.

1



--------------------------------------------------------------------------------



 



          A. Section 1.1 of the Original Loan Agreement is amended in full to
read as follows:
          “Section 1.1. The Loan.
          (a) Commitments.
               (1) Funding Date. Subject to the terms and conditions of this
Loan Agreement, on the Funding Date, each Original Lender shall advance funds in
an amount equal to its Percentage Share of the Maximum Facility Amount; provided
that no Original Lender shall have any obligation to advance funds in excess of
the amount of its Commitment. As evidence of the funds advanced by each Original
Lender, on the Funding Date the Borrower shall issue and deliver to each
Original Lender, as provided hereunder, a Note payable to such Original Lender
in an original principal amount equal to the amount of such Lender’s Percentage
Share of the Original Loan.
               (2) New Loan Dates. Provided that no Potential Default has
occurred and is continuing and that the Borrower has elected to make and has
made the Special Prepayment, the Borrower shall be entitled at any time and from
time to time prior to March 31, 2009 (or such earlier date as the Borrower
notifies the Administrative Agent in writing that it is irrevocably
relinquishing its right to obtain New Loans pursuant to this Section 1.1(a)(2)),
to solicit and obtain loan commitments (each, a “New Loan Commitment”) from
additional lenders (each a “New Lender”), in an amount not less that ** per New
Lender, and in an aggregate maximum amount for all New Lenders of $100,000,000
(the “Maximum New Loan Commitment”), with each such New Loan Commitment
providing for the funding by such New Lender of loans (a “New Loan”) on any
Business Day (a “New Loan Date”) on or prior to March 31, 2009 (or such earlier
date as the Borrower notifies the Administrative Agent in writing that it is
irrevocably relinquishing its right to obtain New Loans pursuant to this
Section 1.1(a)(2)). The Borrower acknowledges and agrees that neither the
Borrower nor any Affiliate of the Borrower shall be, or shall be permitted to
be, a New Lender. **. A New Lender shall have rights under this Agreement, and
may advance a New Loan under this Agreement, only after executing and delivering
to the Administrative Agent an agreement in a form reasonably satisfactory to
the Administrative Agreement by which such New Lender is joined to the Loan
Agreement as a party thereto and a “Lender” thereunder (herein, a “NL Joinder”).
On each New Loan Date, each New Lender shall make a Loan to the Borrower in an
amount equal to its New Loan Commitment; provided that (a) no New Lender shall
have any obligation to make a loan to the Borrower in excess of the amount of
its respective New Loan Commitment, and (b) no other Lender shall have any
obligation to advance any funds or have any other liability resulting from a New
Lender’s failure to make New Loans to the Borrower. As evidence of the funds
advanced by each New Lender, on the New Loan Date, the Borrower shall issue and
deliver to each New Lender, as provided hereunder, a Note payable to such New
Lender in an original principal amount equal to the amount of such New Lender’s
New Loan and reflecting the amortization schedule in respect of such Note, after
giving effect to the New Loan. The terms and provisions of any New Loan shall,
except to the extent expressly set forth herein, be identical to the Original
Loans, and any New Loan made pursuant to the New
 

**   Confidential Treatment Requested.

2



--------------------------------------------------------------------------------



 



Loan Commitments will constitute Obligations hereunder for all purposes of this
Agreement and the other Transaction Documents and will be secured by the
Collateral securing the other Obligations. The parties hereto acknowledge and
agree that the Administrative Agent may hereunder or pursuant to any NL Joinder,
without the consent of any Lender, effect such amendments to this Agreement and
the other Transaction Documents as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of this
Section 1.1(a)(2) including, without limitation, conforming amendments (which
may be in the form of an amendment and restatement) to provide for each New Loan
Commitment to share ratably in the benefits of this Agreement and the other
Transaction Documents (including the accrued interest and fees in respect
thereof) with the Loans; provided that such amendments may not alter the
obligations of the Borrower under the Transaction Documents except as provided
in this Section. In addition, unless otherwise specifically provided herein, all
references in Transaction Documents to Loans shall be deemed, unless the context
otherwise requires, to include references to the New Loans. If any New Lender or
the Borrower reasonably requests any amendments or modifications to any of the
Transaction Documents or the entry into or issuance of any other documentation
or other assurances (including without limitation, amendments, modifications,
documentation or assurances related to granting or re-granting the security
interest in the Collateral, reaffirmations of the security interest, making
filings with the FAA or the International Registry, or making any other filings
to evidence or perfect the Collateral Agent’s security interest in the
Collateral) (collectively, the “New Lender Requests”), in connection with (or as
condition to) the making of such New Lender’s New Loans, the Transaction Agents
and the Lenders agree to consider such New Lender Requests in good faith and to
effectuate (at the Borrower’s expense) each such New Lender Request that is
acceptable to all of the Transaction Agents and the Lenders; provided that no
Transaction Agent or Lender shall be obligated to take any action or approve any
New Lender Request that it determines (in its good faith judgment) is adverse to
it.
     (3) Form of Notes. The Notes and the Collateral Agent’s certificate of
authentication thereon shall each be substantially in the form set forth in
Exhibit B.
     (b) The Notes; Amortization; Release of Expendables. The Loan shall mature
on the Maturity Date, and the principal of the Loan shall be payable in
twenty-four (24) consecutive quarterly installments in the amount set forth in
Part 1 of Schedule 2 to this Agreement with respect to each Payment Date;**. On
the Funding Date, Annex A to each Note shall be completed so that the aggregate
amount of principal due on each Payment Date on all of the Notes, taken
together, is equal to the amount of principal due on such Payment Date as set
forth on Part 1 of Schedule 2. In the event the Borrower incurs New Loans,
(i) the quarterly installments of principal in respect of the Original Loan
shall be as set forth in Part 3 of Schedule 2, and (ii) the
quarterlyinstallments of principal in respect of any New Loan shall be in an
amount agreed between such New Lender and the Borrower and reasonably acceptable
to each Transaction Agent; provided, however, that in no event shall the
**installments of principal in respect of the New Loans (at any time in the
aggregate) be less than the amount of the corresponding **installment of
principal set forth in Part 5 of Schedule 2. **. Notwithstanding anything to the
contrary set forth in this Agreement (including Schedule 2), no
 

**   Confidential Treatment Requested.

3



--------------------------------------------------------------------------------



 



amendment to this Agreement shall increase the principal amount of the Loan
payable on any date prior to the Maturity Date as compared to the analogous date
as set forth in the Original Loan Agreement.
     (c) Optional Prepayment.
     (i) In General. **, the Borrower may prepay all, or any portion of the
outstanding principal amount of the Loan without premium or penalty; provided,
however, that no partial prepayment of the Loan shall be for less than **of
principal. If the Borrower elects to prepay the Loan in whole or in part, the
Borrower shall pay on the Prepayment Date to the Administrative Agent, for the
account of the Lenders, the principal amount specified to be prepaid in the
applicable notice of prepayment together with all accrued and unpaid interest
thereon, **, and all other amounts then due and payable under the Transaction
Documents. Prepayments in part (other than the Special Prepayment and
prepayments pursuant to Section 1.1(c)(ii) and Section 1.7(f) below) shall be
applied to principal in the inverse order of maturity.
     (ii) Limited Optional Prepayment. Notwithstanding anything to the contrary
in Section 1.1(c)(i) above and without limiting the Borrower’s obligations under
Sections 5.1, 5.2 and 5.3, in the event that the Borrower receives notice from
any Lender of any costs that the Borrower is required to pay to such Lender
pursuant to any of Sections 5.1, 5.2 or 5.3, and the Lender is not able to
mitigate the relevant costs by changing its Lending Office pursuant to
Section 1.10 below, then the Borrower shall have the right, exercisable upon not
less than **prior notice to the applicable Lender (with a copy to the
Administrative Agent), to prepay in full the Loan Amount held by such Lender,
without premium or penalty. If the Borrower elects to make such a prepayment,
then the Borrower shall pay the full Loan Amount held by the applicable Lender,
together with accrued interest thereon, any **and any amounts due to such Lender
pursuant to Sections 5.1, 5.2 and 5.3, as applicable. Any prepayment by the
Borrower pursuant to this Section 1.1(c)(ii) shall be made by the Borrower
directly to the applicable Lender, and no prepayment by the Borrower pursuant to
this Section 1.1(c)(ii) shall have any effect on the Borrower’s obligations with
respect to the remaining outstanding balance of the Loan to any of the other
Lenders hereunder. For the avoidance of doubt such prepayment may be made prior
to the Designated Date and may be in an amount less than**.
     (d) Collateral Compliance Prepayment. In the event that, in accordance with
Section 3.03 of the Mortgage, the Borrower is entitled to make, and elects to
make, a prepayment of the Loan, then the principal amount of such prepayment,
together with accrued interest thereon to the date of such prepayment, **, shall
be paid, without premium or penalty, by the Borrower to the Administrative Agent
for the account of all Lenders. Any prepayment pursuant to this Section 1.1(d)
shall be applied to principal**. For the avoidance of doubt such prepayment may
be made prior to the Designated Date and may be in an amount less than**.
     (e) Special Prepayment. Notwithstanding anything to the contrary elsewhere
in this Agreement or the other Transaction Documents, the Borrower may prepay an
 

**   Confidential Treatment Requested.

4



--------------------------------------------------------------------------------



 



amount equal to the Special Prepayment Amount,**. In the event that the Borrower
makes the prepayment contemplated by this Section 1.1(e), then the schedule for
the payment of the remaining outstanding principal balance of the Loan shall be
as set forth in Part 2 of Schedule 2; provided, that the foregoing change in
amortization schedule shall be deferred until**.
     (f) Pro Rata Treatment. Except to the extent otherwise provided herein
(including, but not limited to, as otherwise specified in Sections 1.1(a)(2) and
1.1(c)(ii) above): (a) the borrowing of the Original Loans from the Original
Lenders under Section 1.2 shall be made from the Original Lenders pro rata
according to the amounts of their respective Commitments; (b) each payment or
prepayment of principal of the Loan shall be made for account of the Lenders pro
rata in accordance with the respective unpaid principal amounts of the Loan held
by them (as evidenced by the Notes held by them); and (c) each payment of
interest on the Loan shall be made for account of the Lenders pro rata in
accordance with the amounts of interest on the Loan then due and payable to the
Lenders, but must in all respects comply with the terms of the Mortgage.
     (g) **so long as (i) the Borrower has**, (ii) no Potential Default has
occurred and is continuing, (iii) the Borrower no longer has the right to incur
New Loans (including, in the event that the Borrower relinquishes such right),
(iv) **and (v) the remaining Pledged Spare Parts, after giving effect to such
release (and any cure pursuant to Section 3.03 of the Mortgage), will satisfy
each of the Collateral Value Tests, in each case as measured as of the date when
the**, but based on the Current Market Value of such Pledged Spare Parts as of
the most recent Valuation Date. In the event that the Borrower no longer has the
right to incur New Loans (including, in the event that the Borrower relinquishes
such right), no New Loans have been incurred by the Borrower and the **(or such
earlier date as the Borrower notifies the Administrative Agent in writing that
it is irrevocably relinquishing its right to obtain New Loans pursuant to
Section 1.1(a)(2)), then the schedule for the payment of the remaining
outstanding principal balance of the Loan shall be as set forth in Part 4 of
Schedule 2.
     B. Section 1.2(a) of the Original Loan Agreement is amended in full to read
as follows:
     “Section 1.2. Making the Loan.
     (a) Notice of Borrowing.
     (1) Funding Date. The Original Loan shall be requested by the delivery of a
Notice of Borrowing by the Borrower to the Administrative Agent not later than
4:00 p.m. (New York City time) on the second Business Day prior to the Funding
Date specified in such notice. The Administrative Agent shall give to each
Lender prompt notice thereof. The Notice of Borrowing shall be irrevocable and
binding on the Borrower. The Notice of Borrowing shall be in writing specifying
therein (i) the aggregate amount of the Original Loan to be funded, and (ii) the
proposed Funding Date. Each Lender shall, before 10:00 a.m. (New York City time)
on the scheduled Funding
 

**   Confidential Treatment Requested.

5



--------------------------------------------------------------------------------



 



Date, make available for the account of its Lending Office to the Administrative
Agent’s Account, in immediately available funds, the amount of its Commitment.
After the Administrative Agent’s receipt of such funds and upon fulfillment of
the applicable conditions set forth in Article VI as confirmed during a closing
conference call pursuant to which the Administrative Agent or its counsel shall
indicate such fulfillment, the Administrative Agent shall transfer such funds to
the escrow account at**.
     (2) New Loan Date. Promptly following the Borrower obtaining a New Loan
Commitment, the Borrower shall notify the Administrative Agent of the same,
including the name of the New Lender, the amount of the New Loan Commitment and
the projected New Loan Date (which shall be a date not less than five
(5) Business Days (or such earlier date as may be acceptable to the
Administrative Agent in its sole and absolute discretion) after the date that
the Borrower gives such notice). The increase to the Loan through New Loans
shall be requested by the delivery of a Notice of Borrowing by the Borrower to
the New Lender and the Administrative Agent not later than 4:00 p.m. (New York
City time) on the second Business Day prior to the New Loan Date specified in
such notice; provided, however, that no such Notice of Borrowing may be issued
until the New Lender has executed and delivered an NL Joinder to the
Administrative Agent. The Administrative Agent shall give to each Lender prompt
notice thereof. The Notice of Borrowing shall be irrevocable and binding on the
Borrower. The Notice of Borrowing shall be in writing specifying therein (i) the
aggregate amount of the increase to the Loan to be funded, and (ii) the proposed
New Loan Date. The New Lender shall, before 10:00 a.m. (New York City time) on
the scheduled New Loan Date, make available for the account of its Lending
Office to the Administrative Agent’s Account, in immediately available funds,
the amount of its New Loan Commitment. After the Administrative Agent’s receipt
of such funds and upon fulfillment of the applicable conditions set forth in
Article VI as confirmed during a closing conference call pursuant to which the
Administrative Agent or its counsel shall indicate such fulfillment, the
Administrative Agent shall transfer such funds to **
          C. Section 1.4 of the Original Loan Agreement is amended in full to
read as follows:
     “Section 1.4. Commitment Termination. The Commitment of each Lender other
than a New Lender shall **
          D. Section 2.1(b) of the Original Loan Agreement is amended in full to
read as follows:
          “(b) **
          E. Section 2.2(a) of the Original Loan Agreement is amended in full to
read as follows:
     “(a) Interest Periods. The first Interest Period shall be the period
commencing on the Funding Date (provided, that in the case of a delayed Funding
Date, the date the
 

**   Confidential Treatment Requested.

6



--------------------------------------------------------------------------------



 



funds for such Note are made available to the Administrative Agent shall be the
commencement date of such Interest Period pursuant to Section 1.2(b)), except
that in respect of any New Loan, the first Interest Period shall commence on the
New Loan Date, and in all cases such first Interest Period shall end on, but
shall exclude, the next Interest Payment Date (and the LIBOR Rate for such first
Interest Period shall be the same as the LIBOR Rate in effect at such time for
the Original Loans), and thereafter each successive Interest Period shall
commence on (and shall include) the last day of the next preceding Interest
Period and shall end on (but shall exclude) the next succeeding Interest Payment
Date, provided however that notwithstanding anything in this Agreement to the
contrary, the final Interest Period shall end on the Maturity Date.”
     F. The Original Loan Agreement is amended by the addition of Section 6.4,
to read as follows:
     “Section 6.4. Conditions to New Loans. The obligation of each New Lender to
fund the increase to the Loan in the amount of its New Loan Commitment is
subject to the fulfillment, prior to or on the applicable New Loan Date, of the
following additional conditions precedent:
     (a) The Administrative Agent shall have received a replacement Note for
each Lender other than the New Lenders and a Note for such New Lender (in each
case, duly executed by the Borrower and authenticated by the Collateral Agent)
issued to each Lender in an original principal amount equal to such Lender’s
Percentage Share of the Loan and reflecting the revised amortization schedule
applicable to each such Note.
     (b) On the New Loan Date, no event shall have occurred and be continuing,
or would result from the New Loan, which constitutes an Event of Default or a
Potential Default.”
     G. Section 9.3 of the Original Loan Agreement is amended in full to read as
follows:
     “Section 9.3. Costs and Expenses. The Borrower agrees to pay at or prior to
Closing, after receipt of reasonably detailed invoices, all reasonable and
actual costs and expenses of the initial Lender and each Transaction Agent in
connection with the preparation, execution and delivery of the Transaction
Documents and Additional Documents (whether or not any such Transaction Document
or Additional Document is entered into), including, without limitation the
reasonable fees and expenses of (a)**, special counsel to the Lenders, (b)**,
special counsel to the Lenders, and (c)**. The Borrower further agrees to pay on
demand (i) the initial and annual fees, and the reasonable expenses of, the
Collateral Agent in connection with the transactions contemplated hereby,
(ii) all reasonable and actual costs and expenses of each Transaction Agent and
the Lenders, if any (including, without limitation, reasonable counsel fees and
expenses), in connection with any New Loan, and (iii) all reasonable and actual
costs and expenses of each Transaction Agent and the Lenders, if any (including,
without limitation, reasonable counsel fees and expenses), in connection with
 

**   Confidential Treatment Requested.

7



--------------------------------------------------------------------------------



 



the enforcement (whether through negotiations, legal proceedings or otherwise)
of the Transaction Documents after the occurrence of an Event of Default
(including, without limitation, reasonable fees and expenses of one counsel for
the Collateral Agent and one counsel for all of the Lenders in connection with
the enforcement of their rights under the Transaction Documents).”
     H. Schedule 1 to the Original Loan Agreement is amended by adding the
following terms, to read as follows:
          ““Expendables Release” is defined in Section 1.1(g) of this
Agreement.”
          ““Maximum New Loan Commitment” is defined in Section 1.1(a)(2) of this
Agreement.””
          ““New Lender” is defined in Section 1.1(a)(2) of this Agreement.”
          ““New Lender Requests” is defined in Section 1.1(a)(2) of this
Agreement.”
          ““New Loan” is defined in Section 1.1(a)(2) of this Agreement.”
          ““New Loan Commitment” is defined in Section 1.1(a)(2) of this
Agreement.”
          ““New Loan Date” is defined in Section 1.1(a)(2) of this Agreement.”
          ““NL Joinder” is defined in Section 1.1(a)(2) of this Agreement.”
          ““Original Lender” means General Electric Capital Corporation.”
     ““ Original Loan Agreement” means the Loan Agreement [Spare Parts], dated
as of October 20, 2008, among the Borrower, the Administrative Agent, the
Lenders and the Collateral Agent, as in effect immediately prior to that certain
Amendment No.1 to Loan Agreement [Spare Parts] dated as of December 5, 2008
among the Borrower, the Administrative Agent, the Lenders and the Collateral
Agent becoming effective.”
     ““Original Loans” means Loans advanced by the Original Lender to the
Borrower on the Funding Date.”
          I. The following terms in Schedule 1 to the Original Loan Agreement
are amended in full to read as follows:
     ““Closing” means the time on the Funding Date at which the Loan has been
advanced to the Borrower.”
     ““Commitment” means (i) with respect to each Lender that is a signatory to
this Agreement on the date it is signed, its obligation to fund a portion of the
Loan up to the amount set forth on such Lender’s signature page hereto,
(ii) with respect to any Lender that becomes a party to this Agreement by a
Transfer Supplement, its obligation to fund (if not already funded) a portion of
the Loan up to the amount set forth in such Transfer
 

**   Confidential Treatment Requested.

8



--------------------------------------------------------------------------------



 



Supplement as the “Assigned Share”, and (iii) with respect to each New Lender,
its obligation to extend New Loans in accordance with its New Loan Commitment;
provided that, in no event shall the aggregate amount of the Commitments of all
Lenders exceed the Maximum Facility Amount.”
     ““Lenders” is defined in the first paragraph of this Agreement, and for
avoidance doubt includes any New Lenders.”
     ““Loan” means the sum of Original Loans and the New Loan; and “Loans” means
Original Loans and New Loans.”
     “Maturity Date” means the date that is the seventy-second (72nd) monthly
anniversary of the Funding Date; provided, however, if the Expendables Release
occurs, then the Maturity Date shall be the sixtieth (60th) monthly anniversary
of the Funding Date.””
     “Required Lenders” **
     J. Part 1 of Schedule 2 (Amortization of the Loan) to the Original Loan
Agreement is amended by adding the following the end of such Schedule:
     “Notwithstanding anything to the contrary set forth in this Agreement
(including Schedule 2), no amendment to this Agreement shall increase the
principal amount of the Loan payable on any date prior to the Maturity Date as
compared to the analogous date as set forth in the Original Loan Agreement.”
     K. Part 2 of Schedule 2 (Amortization of the Loan) to the Original Loan
Agreement is amended in full to read as follows:
“Part 2
     Quarterly principal payments due on the Loan, assuming the Expendables
Release occurs:
          **.
     Notwithstanding anything to the contrary set forth in this Agreement
(including Schedule 2), no amendment to this Agreement shall increase the
principal amount of the Loan payable on any date prior to the Maturity Date as
compared to the analogous date as set forth in the Original Loan Agreement.”
          L. Schedule 2 (Amortization of the Loan) to the Original Loan
Agreement is amended by adding a new “Part 3” to read in full as follows:
“Part 3
     Quarterly principal payments due on the Original Loan, assuming the
Borrower makes the Special Prepayment and obtains New Loans shall be:
 

**   Confidential Treatment Requested.

9



--------------------------------------------------------------------------------



 



          **
     Notwithstanding anything to the contrary set forth in this Agreement
(including Schedule 2), no amendment to this Agreement shall increase the
principal amount of the Loan payable on any date prior to the Maturity Date as
compared to the analogous date as set forth in the Original Loan Agreement.”
          M. Schedule 2 (Amortization of the Loan) to the Original Loan
Agreement is amended by adding a new “Part 4” to read in full as follows:
“Part 4
     Quarterly principal payments due on the Loan, assuming the Borrower makes
the Special Prepayment, does not obtain New Loans and the Expendables Release
does not occur:
          **
          Notwithstanding anything to the contrary set forth in this Agreement
(including Schedule 2), no amendment to this Agreement shall increase the
principal amount of the Loan payable on any date prior to the Maturity Date as
compared to the analogous date as set forth in the Original Loan Agreement.”
          N. Schedule 2 (Amortization of the Loan) to the Original Loan
Agreement is amended by adding a new “Part 5” to read in full as follows:
“Part 5
     Quarterly principal payments due in respect of New Loans (in the aggregate)
in the first twelve Periods shall, at no time, be no less than the amounts
calculated below in respect of each Period:
          **
          with each such scheduled amortization payment being reduced to an
amount calculated pursuant to the following formula:
          **
          Where:
          **.
          Notwithstanding anything to the contrary set forth in this Agreement
(including Schedule 2), no amendment to this Agreement shall increase the
principal amount of the Loan payable on any date prior to the Maturity Date as
compared to the analogous date as set forth in the Original Loan Agreement.”
          Section 2. Amendments to Senior Mortgage.
 

**   Confidential Treatment Requested.

10



--------------------------------------------------------------------------------



 



          That certain Spare Parts Mortgage and Security Agreement dated as of
October 20, 2008 between the Borrower and the Collateral Agent (the “Senior
Mortgage”) shall be deemed amended upon this Amendment becoming effective
pursuant to Section 4 below as follows:
          A. The first sentence of Section 7.01(c) of the Senior Mortgage shall
be deleted in its entirety; and
          B. The definition of “Expendable Parts Release” set forth in
Appendix A to the Senior Mortgage shall be amended and restated in its entirety
to read: ““Expendables Parts Release” has the meaning given to the term
“Expendables Release” in the Loan Agreement.”
          The Borrower and the Collateral Agent hereby agree to enter into a
confirmatory amendment to the Senior Mortgage promptly following this Amendment
becoming effective pursuant to Section 4 below in order to document the
amendments to the Senior Mortgage set forth in this Section 2.
          Section 3. Amendments to Subordinated Mortgage.
          That certain Subordinated Spare Parts Mortgage and Security Agreement
dated as of October 20, 2008 between the Borrower and the Collateral Agent (the
“Subordinated Mortgage”) shall be deemed amended upon this Amendment becoming
effective pursuant to Section 4 below as follows:
          A. The first sentence of Section 7.01(c) of the Subordinated Mortgage
shall be deleted in its entirety; and
          B. The definition of “Expendable Parts Release” set forth in
Appendix A to the Subordinated Mortgage shall be amended and restated in its
entirety to read: ““Expendables Parts Release” has the meaning given to the term
“Expendables Release” in the Loan Agreement.”
          The Borrower and the Collateral Agent hereby agree to enter into a
confirmatory amendment to the Subordinated Mortgage promptly following this
Amendment becoming effective pursuant to Section 4 below in order to document
the amendments to the Subordinated Mortgage set forth in this Section 3.
          Section 4. Miscellaneous.
          A. Effectiveness: This Amendment shall become effective upon the
making of the Special Prepayment by the Borrower on or before December 5, 2008,
which the Borrower may elect to do or not to do, at its option.
          B. Effect on Syndication Agreement: Reference is made to the
Syndication Agreement dated as of October 20, 2008 (the “Syndication Agreement”)
among the Borrower and General Electric Capital Corporation (“GECC”). GECC
acknowledges that if Borrower
 

**   Confidential Treatment Requested.

11



--------------------------------------------------------------------------------



 



makes the Special Prepayment, which the Borrower may elect to do or not to do,
at its option, the Syndication Agreement shall automatically terminate and be of
no further force or effect.
          C. Limitation on Amendment: Except as expressly amended hereby, all
terms and provisions of the Loan Agreement remain in full force and effect and
are hereby ratified and confirmed.
          D. Counterparts. This Amendment may be executed in any number of
counterparts and by the parties hereto on separate counterparts. All
counterparts of this Amendment executed by the parties hereto together shall
constitute one instrument.
          E. Governing Law. This Amendment is being delivered in the State of
New York and shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed in accordance with, the
laws of the State of New York.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

**   Confidential Treatment Requested.

12



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Amendment No. 1 to Loan Agreement [Spare
Parts] has been duly executed and delivered all as of the date first above
written.

            US AIRWAYS, INC.
      By:   /s/ Thomas T. Weir         Name:   Thomas T. Weir        Title:  
Vice President and Treasurer     

            GENERAL ELECTRIC CAPITAL CORPORATION
as the Administrative Agent, Collateral Agent and
Original Lender
      By:   /s/ Ricardo B. Silva         Name:   Ricardo B. Silva       
Title:   Vice President     

-S-